127 F.3d 1105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Evelyn A. LARIOS, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70821.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Decided Oct. 24, 1997.

Before:  THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Evelyn V. Larios, a native and citizen of Nicaragua, petitions for review of the decision of the Board of Immigration Appeals ("BIA") summarily dismissing her appeal of an immigration judge's ("IJ") denial of her application for asylum and withholding of deportation under 8 U.S.C. §§ 1158(a) and 1253(h).  We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), and we deny the petition.


3
Although this court has not articulated the proper standard for reviewing the BIA's decision to summarily dismiss an appeal for lack of specificity, it has analyzed whether such summary dismissals are appropriate.  See Castillo-Manzanarez v. INS, 65 F.3d 793, 794 (9th Cir.1995).


4
The BIA's summary dismissal of Larios's appeal was appropriate because Larios submitted no separate written brief or statement supporting her appeal to the BIA and inadequately informed the BIA of what part of the IJ's decision was allegedly incorrect and why.  See id. at 795.   Accordingly, we affirm the BIA's dismissal and deny the petition for review.1


5
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without. oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Because the BIA's summary dismissal was appropriate, we need not address Larios's remaining contentions